DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Arguments/Remarks (7/28/2022) amended claims 1, 5, 7, 11, 14, and 20 and added new claim 21.
Amended claims 1 and 11 overcome prior rejections under 35 USC 112, which are hereby withdrawn.  
Examiner acknowledges applicant summary of interview conducted on 6/2/2022.  
Claims 1-9, 11-18, 20 and 21 are currently pending in this final office action. 

Response to Arguments
Applicant’s arguments (7/28/2022) with respect to rejection of claims 1-9, 11-18, 20 and 21 under 35 USC 101 have been fully considered and are not found persuasive.  Applicant presents arguments as follows:
  Argument A: (pgs 14-16)…claims integrate…abstract idea into practical application…applies the abstract idea in a “meaningful way…exception”   
Response: Examiner respectfully disagrees.   
First, the claims recite and are directed to commercial interactions in the form of advertising or sales activities (e.g., collecting information, i.e., user information; analyzing the information, i.e., placing the information in a model and using the model to predict a score indicating a conversion rate (likelihood of purchasing a product) and identify users with scores greater than a value; and as a result of the score exceeding a threshold, transmitting information (a cookie) to the user that indicates that the user meets this threshold score.  Subsequently this information is used to provide other content to a user.)   Regarding the score, cookies – a piece of data from a website that is stored within a web browser - are generated and transmitted to users having scores that exceed a threshold.  The cookies are described as containing information that can be detected to help determine a next action which itself is transmission of more data.  
The claims are merely using computing components (the additional elements) to perform a business method that involves performing activities associated with identifying users to receive data – e.g., by using a predictive model in a particular technological environment of the internet, communicating between servers, client devices and processors (generic computer components).  Further, the servers – a publication server that presents (serves, which is transmitting and displaying) content as its normal functioning (see specification, e.g. paras 12, 31) and a web server (hardware and software that responds to client requests and stores, processes and delivers web pages to users as its normal functioning) – are computers suitably programmed to achieve this functionality.  These computing components are merely being used as tools to implement the abstract idea and thus are not indicative of integration into a practical application.    

Argument B: (pgs 16-18)   The claimed invention is not directed to an abstract idea and/or adds significantly more because it is rooted in computer technology similar to DDR.
Response:  Arguments presented under Argument A are also applicable here.  Further, the specification indicates that the invention relates generally to data processing and transmitting data to select users…(spec. para 2).  Claim 29 recites collecting information; analyzing the information, i.e., placing the information in a model and using the model to predict a score indicating a conversion rate (likelihood of purchasing a product) and identify users with scores greater than a value; and as a result of the score exceeding a threshold, transmitting information (a cookie) to the user that indicates that the user meets this threshold score.  Subsequently this information is used to provide other content to a user.)  These steps are a part of an overall process involved in certain methods of organizing human activity as advertising process. The claim is focused on the steps involved in advertising and not on improving computers or technology.  The generically recited computing components are merely used as tools to implement the abstract idea – i.e., processors executing software modules to access information, analyze (compute score, data comparison, compile, transmit data). The ability to provide or analyze data specific to a user is not a problem caused by the use of computers, rather the process here is merely being implemented using various modules on computing processors.   Other computing components being used to implement the abstract idea include servers – e.g., a publication server that presents (serves, which is transmitting and displaying) content as its normal functioning (see specification, e.g. paras 12, 31) and a web server (hardware and software that responds to client requests and stores, processes and delivers web pages to users as its normal functioning); client devices that receive and transmit information. All are computers suitably programmed to achieve the cited functionality.  These computing components are merely being used as tools to implement the abstract idea and thus are not indicative of integration into a practical application. 
Argument C: (pgs 18-20)   The claims do not fall under any…enumerated categories…
Response: Responses presented under Arguments A and B are also applicable here.  
The claims recite and are directed to commercial interactions in the form of advertising or sales activities (e.g., collecting information, i.e., user information; analyzing the information, i.e., placing the information in a model and using the model to predict a score indicating a conversion rate (likelihood of purchasing a product) and identify users with scores greater than a value; and as a result of the score exceeding a threshold, transmitting information (a cookie) to the user that indicates that the user meets this threshold score.  Subsequently this information is used to provide other content to a user.)   Regarding the score, cookies – a piece of data from a website that is stored within a web browser - are generated and transmitted to users having scores that exceed a threshold.  The cookies are described as containing information that itself is evaluated to help determine a next transmission of more data to facilitate the abstract idea that involves advertising activities.  Accordingly, the claims fall into an enumerated category. 

  Argument D: (pgs 20-22)   The Office failed to follow the 2019 guidance for step 2B.
Response:  Examiner respectfully disagrees. 
In the instant case, contrary to Applicant assertion, Examiner determined, under the 2019 examining guidelines and evaluating all claim limitations, the claims are directed to an abstract idea that was not integrated into a practical application (see detailed arguments below which are not repeated here).  In that examination, additional elements beyond the abstract idea were determined and addressed under step 2A, prongs 1 and 2 and step 2B. 
Examiner notes that, under a step 2B analysis, the Berkheimer memo addresses the limited question of whether an additional element (or combination of additional elements) represents well-understood, routine, conventional activity (see page 1 of Berkheimer memo, 4/19/2018). Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim (3) adds a specific limitation beyond the judicial exception (i.e., additional element(s))  that is not “well understood, routine or  conventional” in the field (see MPEP 2106.05(d)); or (4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the exception.  
   In the instant case, under step 2B, additional elements were identified as not being indicative of an inventive concept – i.e., the computer components were specified at a high level of generality and as merely being used as tools to implement the abstract idea.  
   Specifically, the computing components included processors executing various software (the modules), server (publication), web server computing device, computer network, web service, (client) devices, computer.   The processors , publication and web servers and client devices were found to be recited at a high level of generality (see e.g. specification, paragraphs 13, 30, 31, 42 (publication server); 18, 23 (web server computing device); 15(client device), 23, 24, 55, 56 (processor and modules)) such that it amounts to no more than mere instructions to apply the exception using generic computer components as tools. (see MPEP 2106.05(f)) The computer network (see specification, paras 14, 15) and web service (see, e.g., specification, para 25) generally link the use of the judicial exception to a particular technological environment or field of use, where a web service is associated with the Internet. (MPEP 2106.05(h)).         Accordingly, these additional elements, when considered separately and as an ordered combination, are not indicative of an inventive concept (aka significantly more).    
    In sum, the additional elements, individually or in combination, were identified as being used as tools to perform the abstract idea, reciting a technological environment or field of use or reciting insignificant extra-solution activity, and therefore not indicative of an inventive concept (aka significantly more). 
     
Claim Objections
Claim 1 is objected to because of the following informalities:  the 3rd line of the first limitation reads “…each user of corresponding to users of a web service…”  The underlined “of” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
     Claim 21 recites changing the predetermined conversion rate threshold to a higher value based on a quantity of the select users not exceeding a quantity threshold such that more users are included in the select users, wherein the generation of the first
cookie and the second cookie is based on the changing.  This language appears to recite increasing a conversion rate threshold when a quantity of a number of selected users is less than a quantity threshold (which means not enough users meet a select category).   The specification does not support this claim language. 
   The specification, in ¶ 040, recites…the predetermined threshold may be adjusted by the identification module 230 based on a desired number of select users. For example, if the number of select users is too small because the predetermined threshold is set too high, then the predetermined threshold is lowered so that more users will be identified as select users.  This language appears to indicate that when a number of select users does not meet a quantity threshold, then the conversion rate threshold is decreased.  
     
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-18, 20 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-9 and 21 are directed to a method; claims 11-18 to a system comprising processors; claim 20 to a non-transitory machine-readable medium, which are statutory categories of invention (Step 1: Yes).  
Claim 1 is considered representative of the claimed invention. 
   Claim 1 recites an abstract idea as follows:
    accessing…user information for each user of corresponding to users of a web service, the user information including first computer activity of a first user of first content, the user information further including second computer user activity of a second user of second content;
    placing,…, the user information as input into a predictive model; 
    using the predictive model, calculating,…, a score for each of the users, wherein each of the scores indicate a predicted conversion rate for a respective user;
    identifying,…, select users of the web service based on the calculated score of the select users each having a score greater than a predetermined conversion rate threshold;
     based on the score for the first user of the select users being greater than the predetermined conversion rate threshold and the first computer user activity, generating,…, a first cookie, the first cookie includes an indication of the first computer user activity of the first content and is an indicator…that the first user of the select users has been chosen as one of the select users of the web service for having the score greater than the predetermined conversion rate threshold; 
    based on the score for the second user of the select users being greater than
the predetermined conversion rate threshold and the second computer user activity,
generating,…, a second cookie, the second cookie includes an indication of the second computer user activity of the second content:
     based at least in part on the generation of the first cookie and the second cookie, causing,…, a first transmission of the first cookie…the first user and causing a second transmission of the second cookie to a…second user;
    subsequent to the first transmission, based on a first detection of the first
cookie…and analyzing the indication of the first computer user activity of the first content, causing generation,…, of third content that is related to the first content and related to the web service; and
     subsequent to the second transmission, based on a second detection of the
second cookie…and the indication of the second computer user activity of the second content, causing generation,…, of fourth content that is related to the second content and related to the web service.

Step 2A Prong 1  
    Here, the recited abstract idea falls within the category of certain methods of organizing human activity, which includes commercial interactions in the form of advertising or sales activities (e.g., collecting information, i.e., user information; analyzing the information, i.e., placing the information in a model and using the model to predict a score indicating a conversion rate (likelihood of purchasing a product) and identify users with scores greater than a value; and as a result of the score exceeding a threshold, transmitting information to the user that indicates that the user meets this threshold score.  Subsequently this information is used to provide other content to a user.)    Recitation of the processors, web service and client devices does not restrict the claim from reciting an abstract idea.  Thus claim 1 recites an abstract idea. (Step 2A-Prong 1: YES).
 
Step 2A Prong 2
   This judicial exception is not integrated into a practical application.  In particular, the claims recite the additional elements – computer network, one or more processors (executing software modules), web server computing device, publication server, web service, client devices (first, second).  The publication and web servers, client devices and processors are recited at a high level of generality (see e.g. specification, paragraphs 13, 30, 31, 42 (publication server); 18, 23 (web server); 15(client device), processors (23, 24, 55, 56 (processor and modules))) such that it amounts to no more than mere instructions to apply the exception using generic computer components. (see MPEP 2106.05(f)) The computer network (paras 14, 15) and web service (see, e.g., specification, para 25) generally link the use of the judicial exception to a particular technological environment or field of use, where a web service is associated with the Internet. (MPEP 2106.05(h))  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.  Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).

Step 2B
   The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely recite computer devices used as tools to perform the abstract idea or generally link the use of the judicial exception to a particular technological environment or field of use.     
   Accordingly, these additional elements, when considered separately and as an ordered combination, do not provide significantly more than the abstract idea because they do not impose any meaningful limits on practicing the abstract idea. (Step 2B – No).    
   Similar arguments are extended to independent system claim 11 and non-transitory machine-readable medium claim 20. Hence the claims are rejected under similar grounds to claim 1.  
   
Dependent claims 2-9 and 21 and 12-18 are rejected under 35 USC 101. 
   Dependent claims 2-9 and 21 and 12-18 further define the abstract idea that is present in their respective independent claims 1 and 11.  
  Specifically, dependent claims 2 and 17 further describe the calculated scores - conversion rate related to likelihood of purchasing products from the web service; claims 7 and 14 describe the cookie; claim 12 further describes the select users; claim 21 further describes changing a threshold to which a score is compared.  The claims recite various additional elements – i.e., publication server (claims 7, 14), processors (claim 12), web service (claims 2, 12, 17), client devices (claims 7, 14) - for which arguments presented as for claims 1 and 11 regarding these additional elements are applicable.  
   Dependent claims 3-6, 13, 15 and 16 further describe providing content to a user accessing the web service (bid request process (clms 3, 4, 6, 13, 16), providing content (clm 15), assessing user value with respect to content (clm 5)). The claims recite various additional elements – i.e., publication server (claims 3-5, 13, 15, 16), processors (claim 12), web service (claims 3, 5, 15), client devices (claims 3, 15) - for which arguments presented as for claims 1 and 11 regarding the similar additional elements are applicable.  
  Dependent claims 8, 9 and 18 provide further description of user information (clm 8, 18) and the accessing of it (clm 9). The claims 8, 9 and 18 recite an additional element – a web service - for which arguments presented as for claims 1 and 11 regarding this additional element is applicable.  
   Therefore, as shown above, these dependent claims – 2-9, 12-18 and 21 further define the abstract idea and do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.    
   Accordingly claims 1-9, 11-18, 20 and 21 are not patent eligible under 35 USC 101. 
  
                                            Cited Prior Art
     The prior art made of record (in form PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
Carlyle et al. (U.S. 2014/0351046) – scoring probability system for determining probability of a user to convert an action based upon a single score  related to that user
Feuerstein et al. (U.S. 2011/0054997) - A method of delivering advertising in an online environment includes determining an intent of a user interacting with an e-commerce website, and determining a hurdle rate that is based at least on the user intent and which identifies a threshold amount to be bid by an advertiser in order to display an advertisement to the user. The method further includes selecting, from a plurality of advertisements, an optimal advertisement having an advertiser bid that exceeds the hurdle rate, and displaying the optimal advertisement to the user in an interface of a client computer system.
Kiveris (U.S. 8,762,496) - pre-selecting content to be delivered to a user…pre-selecting one or more content items for delivery to a user based at least in part on a user identifier, the user identifier identifying the user as being associated with a targeting group; storing the pre-selected content items in a list in association with the user; receiving a request for content, the request including the identifier; identifying one or more of the pre-selected content items eligible for delivery to the user based on the identifier; determining, based at least in part on evaluation criteria, that one of the pre-selected content items should be provided to the user responsive to the request; and providing, by a server system and responsive to the request, the determined content item to a client device.
Berkley et al. (U.S. 2013/0246173) – selecting and sequencing delivery of ads based on offline and online conditions







Conclusion
        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAROL A SEE/Examiner, Art Unit 3696 
                                                                                                                                                                                                    
/JOSEPH W. KING/Primary Examiner, Art Unit 3696